Citation Nr: 0939526	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to an increased (compensable) disability 
rating for hepatitis B.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION


The Veteran had active service from February 1971 to December 
1972, including service in Vietnam from August 22, 1971 to 
February 25, 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Waco, Texas.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons discussed below, this appeal is being REMANDED to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Service Records

The Veteran is seeking service connection for glaucoma and 
hypertension.  He has asserted that these disabilities are 
the result of exposure to herbicides during service.  He has 
alternatively asserted that hypertension is secondary to his 
service-connected hepatitis B.  The Veteran's original claims 
file, including his service treatment records, was lost some 
time after a February 2004 Board decision and remand 
(addressing other claims).  Although the RO has attempted to 
rebuild the claims file, a review of the file does not reveal 
any attempt to obtain service records from the National 
Personnel Records Center (NPRC) or other appropriate sources.  
Notably, the claims file does not contain a negative response 
from the NPRC.  Indeed, a February 2008 letter to the 
Veteran's Congresswoman appears to place the responsibility 
for requesting those records on the Veteran.  That letter 
indicates that requests were made by the RO to the Veteran, 
his representative, the Social Security Administration, and 
the North Texas VA Health Care System, but does not indicate 
that any attempt was made to obtain service records through 
the NPRC.

Pertinent regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159 (c) (2009).  
Accordingly, as service records are pertinent to both service 
connection claims, the Veteran's service treatment records 
must be obtained, if possible, and if they do not exist, a 
response to this effect must be obtained.   

VA Records

The Veteran is also seeking an increased rating for hepatitis 
B.  The Board notes that the Veteran's representative has 
identified additional VA outpatient records that have not 
been obtained.  The most recent VA outpatient records 
identified in the November 2008 supplemental statement of the 
case are from September 2008.  However, the Veteran's 
representative has stated that there are additional, more 
recent records pertinent to the claim for a higher rating for 
hepatitis B.  

Records from VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these 
records must be obtained and associated with the claim file.

VA Examination

Moreover, the Veteran's representative has asserted that the 
Veteran's hepatitis B has worsened since the most recent May 
2007 examination, and that that report no longer accurately 
reflects the severity of his service connected disability.  
Therefore, he should be afforded a new examination to reflect 
the current severity of his symptoms.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  

Private Records

Finally, the Board notes that an April 2006 eye clinic note 
reveals that the Veteran is being treated by a private doctor 
for glaucoma.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from private medical care 
providers.  38 C.F.R. § 3.159 (c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's service treatment 
records/hospital records from the 
appropriate source.  If no records are 
available provide a negative response and 
request secondary sources, such as Surgeon 
General's Office (SGO) reports.  If no 
records are available provide a negative 
response and inform the Veteran of the 
results.  

2.  Request all VA treatment records for 
the Veteran pertaining to treatment for 
hepatitis B and residuals from September 
2008 to the present.  If no records are 
available, provide a negative response and 
inform the Veteran of the results.

3.  Obtain private treatment records 
identified by the Veteran pertaining to 
treatment for glaucoma.  If no records are 
available, provide a negative response and 
inform the Veteran of the results.

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
hepatitis B.  

All indicated tests and studies are to be 
performed.  

Upon examination and review of the record, 
the examiner should describe all 
symptomatology due to the Veteran's 
service-connected hepatitis B.  The 
Veteran has also been diagnosed with 
Hepatitis C, which is not a service-
connected disability.  To the extent 
possible, the examiner should describe 
only symptomatology due to the Veteran's 
service-connected hepatitis B.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency and degree, as 
appropriate) of manifestations of fatigue, 
malaise, and anorexia, but only if found 
to be attributable to hepatitis B.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms severe enough to require bed 
rest and treatment by a physician), if 
any, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain; 
and the total duration in weeks of 
incapacitating episodes during the prior 
12-month period.  

5.  If any additional records obtained as 
a result of the above development provide 
evidence of an injury or disease in 
service that may be related to the current 
hypertension or glaucoma, the Veteran 
should be provided with a VA examination, 
or examinations, as appropriate, to 
determine whether either such disability 
is related to service.  Each examiner 
should provide an opinion regarding 
whether there is a 50 percent or better 
probability that any currently present 
hypertension and/or glaucoma are 
attributable to service or were aggravated 
thereby.  A discussion of the complete 
rationale for all opinions expressed 
should be included in each examination 
report.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


